Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1404067. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 1404067 anticipates claim 1 of instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Imes et al. US 2011/0172835 (hereinafter Imes) in view of Hope et al. US 7,660,649 (hereinafter Hope).

Regarding claim 1, Imes teaches: a method for operating a power generating facility connected to a power distribution grid having an uncertain power generation condition, said method comprising:
predicting a probabilistic power flow forecast in a transmission line of said power distribution grid for a period of time, wherein said transmission line is electrically coupled to said power generating facility (Fig. 8, #808, [0093] - - energy output forecast is power flow forecast);
predicting, using said probabilistic power flow forecast, a probability of congestion over said transmission line of said power distribution grid during said period of time (Fig. 8, #810, [0094] - - forecasted congestion probability level);
generating a mitigation plan, including a load adjustment on said transmission line, using said probability of congestion predicted over said transmission line, wherein said mitigation plan balances said load adjustment and an overlimit line capacity on said transmission line (Fig. 8, #814 & #815 [0096] - - the plan of how to alter power generating factor and curtailing power output is interpreted as a mitigation plan); and
controlling said power generating facility, using said mitigation plan, to achieve said load modification and mitigate said probability of congestion predicted in said transmission line (Fig. 8, #814 & #815 [0096] - - altering power generating factor and curtailing power output is controlling power generating facility to mitigate congestion).

But Imes does not explicitly teach: 
a thermal limit constraint of said transmission line

Hope teaches:
a thermal limit constraint of transmission line (C20, L27-28 - - thermal/current limit constraints)

Imes and Hope are analogous art because they are from the same field of endeavor.  They all relate to power management.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Imes, and incorporating a thermal limit constraint of transmission line, as taught by Hope.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize network flows, as suggested by Hope (C12, L47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUHUI R PAN/
Primary Examiner, Art Unit 2121